Title: From David Cobb to Benjamin Lincoln, 27 June 1782
From: Cobb, David
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters June 27th
                     1782
                  
                  Your Favor of the 23d inst. has been duly received—the Commander
                     in Chief having gone up the River to view the Posts at Albany & its
                     vicinity; I can only observe that the alteration made in the mode of Issues
                     will give general satisfaction, if the Issuer behaves with the Least Decency;
                     As you are sensible that it is not altogether the badness of the Contract, but
                     the mode of its execution that has heretofore given uneasiness. Col. Stewart,
                     I have no doubt, will give peace, but I am as certain, that the present Issuer would
                     rais a mutiny in heaven. The pound of flour which was to be issued in lieu of
                     bread, when there was none in Store is still delivered out at 13 oz. for the
                     pound, ’tho’ I am certain it was Colo. Stewart’s determination that it should be
                     altered. The General will return in five or six days from this. I have the
                     honor.
                  
               